             Case 1:20-cv-03538-GLR Document 12-2 Filed 12/07/20 Page 1 of 5


                           DECLARATION OF RO NALD l\llARTlN
                                Put;rn~nt to 28 U.S.C. § 1746
I, Ronold Mnrtin. ha.vc per.)()nA1 kn()wledst ot'thc fuctq nnd, 1ntrn~ !t<:'l for,h below. If' collt:<I os o

witness, I could and would testify as follows:

        I.       My n:une is Ronrud Mnrtin. I :,,m over die ase of twenty-one and I live in St.

Louis, Missouri.
        2.      On approximately October 13. 2019, l was on the Internet looking around for
options trading assistance. I s.,w an a,dvcrtiscmcnt for a program coiled Weekly Wlndfnlls. The
advertisement promoted a free webiitar. Weekly Windfalls is a program by a company called
Raging Bull. l signed up ,.,th my email address and I watched the free webinar. la.son Bond, !he
exper~ made olilims thal tho proi;r•m ha,; good re•uhs. llc :said that be made $400,000 in trading
profits and had 19 wir\S io a row, He made it. soo1ld like th.is was typical for him and he said be
was trading in his personal account. Uodc-r this progmm. the expert is supposed to send re•l-time
lt11dc alcri. for when to buy and sell parlicular oplioas, and the subscribers are supposed to
follow wh.-u the expert is doing IO make the same kind of money.
       3.       Jll~on 8ond 1TU1de il clear thul you did not tu,vc to huve any trading experience to
fo11ow lhc program and make monc)'.

       4.       I d ecided 10 purchase the Weekly Windfalls program because the testimonials
were compelling and I wanted IO have similar r<-.ulb. r had " lilllo experience with trading but
am proficient on computers, so I believed I could manage the program. I paid S 1499 for the
prOgrJJTI "1th my c-rcdit card. Attached as Anachn,ent A is a 1rue and correct copy of my receipt
for Weekly Wtndfalls. Aller I purchased the prob,rum, RuKing BuU offered a special rate for•
lifetime membership. The offer was on1y good for a Jew weeks and cost an ad<li1ional $895. 1
decided 10 pay th:at   lee as well. Thi$ "-'OUld la.<1 as lons as t.h• service wa.s in existence and d1ere
would be 110 annual fee,
       5.       Based on the wcbinar. I cxpec,ed ro get specific tmde alert.s for when              tO   buy
l'pCCiiic option.$. and nlerU on when     10   !loell. I o.lso reeciw:d trainins video.'- "11\C videos were


                                                      1

                                                                                       PX 18, 1347
              Case 1:20-cv-03538-GLR Document 12-2 Filed 12/07/20 Page 2 of 5



hclpful. but I wa.c; more inte,rested in the real-time text. message alerts on when to get in and out
,.,fa trade. I did get alerts in the beginning, and J had some positive results. bul within a t~w
we,ks, I started losing money and I lost approximately SI2,000 total. When the expert said

things would go ooc way, lhcy went lhc other wny nnd I lost money. I kepi hoping tti.,1 I would
make the money back~ but l kept losing money. I had to stop using the program because 1 was
afraid I would lose all my money. l felt like this was an aggressive way to buy and sell (lptions
because the opliuns expired in a week or ltss. It seemed like all of the subscribers to the service
were losing with Jason Bond's tmdes.
         6.       I r<:ad somcwhc"' th,it there were no refunds, but I asked for a ,cfund bcc..usc
Jason. Bond promised that I would make money, and I lost $12,000 using his service.. I v;as
involved with another trading service     3t   this tjmc. bu1 I kept the rnoney I invested iin each
progr-.un ;cpur,1lo. I tnlkcd to one of the stoff .members al Raging llull nnd he said that Rasins

Bull docs not provide refwlds. He offered to S\\1tch me into a different progr.nn called Alpha
Trades. l asked ror the names of programs that were making money, bttl he c-ould not tell me tl1e
track records of 1he other program.~.    r could not afford to try another service ru1d lose money
again.
         7.       On approximately December 21, 2019, I filed a complaint with the Better
Business Bureau r·BuU'·). on approximate-ly February 3. 2020, Raging null responded to the
BBB complainL On approximately February 13. 2020, I spoke with Michael in Raging Bull's
cuslomcr ;crvice department and he agreed finally to give me a refund of the $2390 r paid for the
service. I lhinlt I only got a refund because I filed a complaint with tlie BBB.
         8.       Michael als,, offered me a 30-cilay free trial of Weekly Money Multiplier. This
Raging Bull service nlso se.m out real-time alcrlS LO buy ,rnd sell options. I did not conlln\le with
ii ancr the 30 doys because hy the time I gol tl,c real-time alert, the price had changed from the

original alen and I could not get in at the same ,price.




                                                   2
                                                                                   PX 18, 1348
          Case 1:20-cv-03538-GLR Document 12-2 Filed 12/07/20 Page 3 of 5

        9.       I pllTChased Weekly Windfalls because I believed. based on Jason Bond's
$Ullements in hi.s webinar. that I would make money using the service. I did not make any

money and, in fact. lost approximately 512,000.

        I declare under penalty of ix.'ljury thnt the foregoing is trUe and correct.


Executed on: ~ i         IS if , 2020
St. Louis. 1'-tissouri                                                 Ronald Martin




                                                   3



                                                                                   PX 18, 1349
  Case 1:20-cv-03538-GLR Document 12-2 Filed 12/07/20 Page 4 of 5




l'rom: "l<agingBull.com. LLC" <r«:cipis+acct_ IDTsNJCSThvv,jdTa@slripe.com>
021e: October 13. 2019 at 3:59:23 PM CDT
To: -
Sub~ I from Raging.llullo>m. LLC 112582-8282
Reply-To: "Ragingl:lull.com. LLC" <wppon@raginebuR.wm>




                        Receipt from RagingBull.com, LLC


               N        AID
         i l 4'!'1.DO


             MARY


                        "'Of   0G




            Amount paid                                       $1,499.00




                                    Attachment A                 PX 18, 1350
Case 1:20-cv-03538-GLR Document 12-2 Filed 12/07/20 Page 5 of 5


     T i'O'J j,_J•... e .u,- ~!!MS, .:Ol'lbet P.ai;.ngllu!I.CO!"!'I,     LLC ~i
      upp,.;,rl~J.'l~f"X;lUl(On1orcahJt .1            ~i ;"!:,r, ·.:'\




     1, ·mi• ,j   'lll




                                        Attachment A                              PX 18, 1351
